Brisam Energy Inc.

A Subsidiary of Brisam Corporation

 

February 14, 2008

 

Trillium Management Ltd.

Attn: Nicholas Djokich

326 - 30 Sierra Morena Landing SW

Calgary, Alberta, T3H 5H2, Canada

 

Dear Nicholas:

 

This letter agreement (hereinafter the "Agreement") sets forth the proposed
terms and conditions under which Trillium Management Ltd. (“Trillium”), an
Alberta (Canada) Corporation, located at 326-30 Sierra Morena Landing SW,
Calgary, Alberta, T3H 5H2, Canada, and Brisam Energy, Inc. (“Brisam Energy”), a
Nevada Corporation, located at 500 N. Rainbow Boulevard, Suite 300, Las Vegas,
Nevada 89107 intend to work together to create a strategic relationship
leveraging the strengths of both companies.

 

Trillium seeks corporate and asset-based financing opportunities globally,
providing capital to the Natural Resources Sector and focuses on providing
financing for exploration and exploitation of projects and ventures for gas and
oil, mining, and energy alternative sources and development support and
consulting; and

 

In consideration of the premise and covenants set out hereinafter, the Parties
agree as follows:

 

OBJECTIVES:

 

 

•

Trillium and Brisam Energy intend to work together to create a strategic
relationship leveraging the strengths of both companies.

 

 

•

Trillium has located or is in the process of locating certain opportunities in
Canada (the “Opportunities”), which are or will be described on Schedule “A”
attached hereto and made a part hereof.

 

 

•

Trillium and Brisam Energy are interested in participating jointly to evaluate,
finance and develop the Opportunities.

 

TERM.

 

 

•

This Agreement shall expire on March 31, 2009. The terms and conditions herein
supersede any and all previous written agreements between the parties. This
Agreement may not be amended or extended without the written agreement of both
parties.

 

 

1

 

--------------------------------------------------------------------------------



AGENCY.

 

 

•

Trillium acknowledges and agrees that it will not be representing Brisam Energy
as an agent and that Trillium has no authority to negotiate or bind Brisam
Energy, nor to make any commitments or incur any obligation or enter into any
agreement for or on behalf of Brisam Energy.

 

EXCLUSIVE RIGHTS.

 

 

•

Trillium agrees to grant Brisam Energy an exclusive right to participate in the
Opportunities set forth or to be set forth on Schedule A and to use its
commercially reasonable best efforts to diligently and promptly locate as many
Opportunities as possible for investment and development by the parties.

 

 

•

During the term of this Agreement, all Opportunities that Trillium furnishes to
Brisam Energy shall be considered confidential and will remain the exclusive
property of Trillium, unless the parties agree otherwise in writing.

 

 

•

Brisam Energy’s exclusive rights under this Agreement shall be subject to its
ability to deliver funding for Opportunities on an as needed and approved basis.

 

INDIVIDUAL OBLIGATIONS OF THE PARTIES.

 

TRILLIUM:

 

 

•

Trillium will be responsible for locating and vetting potentially profitable
Opportunities in Canada and presenting these Opportunities to Brisam Energy for
approval and potential funding.

 

 

•

If an Opportunity is located and approved for funding by Brisam Energy, Trillium
will work with Brisam Energy to facilitate funding of the Opportunity,
documenting the transaction and filing appropriate regulatory forms to properly
effectuate the transaction. Trillium will be responsible for verifying the
accuracy and adequacy of all representations and warranties made by the
Opportunities in the final transaction documents.

 

 

•

Trillium agrees to perform all of the process requirements for vetting potential
Opportunities in a professional and reasonable matter to ensure the
Opportunities to be funded are of the caliber to produce a return on investment
of a minimum of 25%.

 

BRISAM ENERGY:

 

 

•

Brisam Energy has agreed to use its commercially reasonable best efforts to
provide up to USD$5,000,000 in funding to invest in Opportunities provided by
Trillium during the Term of this Agreement.

 

2

 

--------------------------------------------------------------------------------



 

•

Brisam Energy will review and evaluate Opportunities presented by Trillium
within ten (10) business days of presentment. Following evaluation of the
Opportunity, Brisam Energy will provide Trillium written notice of its intent to
either fund the Opportunity or decline funding of the Opportunity.

 

 

•

If Brisam Energy decides to fund an Opportunity, it will deliver funds to
Trillium within three (3) business days.

 

 

•

In consideration for funding an Opportunity, Brisam Energy shall receive 50% of
the ownership percentage purchased from the Opportunity. (i.e.- if the
Opportunity to be invested in is for a 40% working interest in oil wells; Brisam
Energy shall receive a 20% working interest and Trillium shall receive the
additional 20%).

 

 

•

If Brisam Energy declines to provide funding for an Opportunity, Trillium shall
be free to solicit investment from another person/entity for the Opportunity.

 

 

•

Brisam Energy consents to the use of its trademarks and/or tradenames in
Trillium advertising at no cost to Trillium.

 

JOINT OBLIGATIONS OF THE PARTIES.

 

 

•

Trillium and Brisam Energy will work together to facilitate locating and funding
of Opportunities during the Term of this Agreement.

 

 

•

Trillium and Brisam Energy agree that the establishment of a shared relationship
between the parties is mutually beneficial to the respective interests of both
parties. Both parties agree to undergo discussions to locate Opportunities as
soon as is practicable after the signing of this Agreement

 

 

•

Each party recognizes the importance of the other party's relationship with its
professional relationships and agrees to consult with the other party in matters
concerning this Agreement or the location and funding of Opportunities.

 

 

•

Each party agrees to indemnify the other party and hold the other party harmless
from and against any and all claims, liabilities, damages, costs (including
attorneys' fees) for personal injury or damage to any person or property arising
out of the other party's actions, operations, duties or obligations arising
under the terms of this Agreement.

 

DEFAULT AND TERMINATION.

 

 

•

If one of the parties defaults under the terms and conditions of this Agreement,
the non-defaulting party may terminate this Agreement within five (5) days of
the default. Failure of the non-defaulting party to exercise this right shall
not waive any of the non-defaulting party's rights and remedies to recovery of
damages under contract law.

 

3

 

--------------------------------------------------------------------------------



 

•

Should a default under or termination of this Agreement occur and there are
outstanding and unpaid financial obligations between the parties under the
Agreement, both parties agree that each party shall be and remain liable for the
full performance of those outstanding financial obligations.

 

REMEDIES.

 

 

•

All rights and remedies provided herein shall be in addition to and not in
substitution of all other rights and remedies available to a party at law or in
equity.

 

ENTIRE AGREEMENT.

 

 

•

This Agreement, together with the Schedules attached hereto, represents the
entire agreement and understanding between the parties with reference to the
transactions contemplated herein and no representations or warranties have been
made in connection with this Agreement other than those expressly set forth
herein or in the Schedules. This Agreement may not be contradicted by evidence
of prior or contemporaneous or subsequent oral agreements between the parties.
This Agreement may be modified, altered or amended only by the written agreement
of the parties hereto.

 

SCHEDULES.

 

 

•

Schedules A-C as listed below and attached hereto are incorporated herein by
reference and shall be made a part of this Agreement:

 

 

o

Schedule A:

List of Current Opportunities

 

o

Schedule A-1:

Future Opportunities

 

o

Schedule B:                     Form of Notice of Acceptance or Declination of
Investment

 

o

Schedule C:                     Roles, Responsibilities, Process and Procedures

 

WAIVERS AND AMENDMENTS.

 

 

•

Any failure of any party to comply with any of its obligations, agreements or
conditions as set forth in this Agreement may be expressly waived in writing by
the other parties, but no such waiver shall operate or be construed as a waiver
of any subsequent default. The acceptance of any payment or performance by any
party which is different from the provisions of this Agreement on one or more
occasions shall not be deemed to be a waiver of the right to insist upon prompt
or consistent payment or performance in the future according to this Agreement
as written. This Agreement may be amended, modified or supplemented only by a
written instrument executed by the parties hereto.

 

COSTS OF ENFORCEMENT.

 

4

 

--------------------------------------------------------------------------------



 

•

In the event that any party hereto defaults in the performance of its
obligations hereunder, the non-defaulting party shall be entitled to recover
from the defaulting party all fees, costs, and expenses (including attorneys'
fees and expenses) incurred in enforcing the provisions of this Agreement.

 

CONSTRUCTION OF AGREEMENT.

 

 

•

No provision of this Agreement shall be construed against or interpreted to the
disadvantage of any party hereto or thereto by any court or other governmental
or judicial authority by reason of such party having or being deemed to have
structured or dictated such provision.

 

AUTHORITY TO ENTER INTO AGREEMENT.

 

 

•

By their signatures on this Agreement, both parties covenant that they have the
authority to enter into this Agreement and bind their respective companies to
the terms and conditions contained herein.

 

COUNTERPARTS.

 

 

•

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall be considered one and the
same agreement.

 

TAXES.

 

 

•

Trillium shall not be responsible for withholding of Canadian or any other taxes
on behalf of Brisam under the terms of this Agreement.

 

Nicholas, if you are in agreement with the terms and conditions contained
herein, please sign and return it to me. On behalf of Brisam Energy, we look
forward to a successful relationship with Trillium.

 

Sincerely,

 

BRISAM ENERGY, INC.

 

By: /s/ Ira Lyons

 

Ira Lyons, President

 

 

ACCEPTED AND AGREED TO as of the 14th day of February, 2008:

 

TRILLIUM MANAGEMENT LTD.

 

By: /s/ Nicholas Djokich

 

Nicholas Djokich, President

 

 

5

 

 